DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 4/22/2021. Claims 1-8  are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2018-211509 filed in Japan on 11/9/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The following claim(s) are objected to for formality issues:
In claim 7, the phrases “moving image display control of … displaying a moving image of interest” is ungrammatical; i.e., it is difficult for the reader to understand how “control” is part of a method. If Applicant’s intention is to avoid the word “step”, removing the entire “moving image display control of” portion (so that the claim reads, “a … method comprising, while an image is being displayed, displaying …”) may be a possible avenue.
Phrases “image string display control” is objected to for the same reason.
Appropriate correction(s) are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):[AltContent: textbox ((f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. )]
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving image display control section, image string display control section (claim 1 and dependents).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
[AltContent: textbox (Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.)]35 U.S.C. 101 reads as follows:

Claim(s) 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 8 recites a program for a computer, i.e., a software construct. As software is not a statutory category, this claim is non-statutory.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20190306561 A1) in view of Warner (US 20100281371 A1).

Regarding claim 1, Xu discloses: an information processing device (fig.13, 0117: hardware configuration including touchscreen) comprising:
a moving image display control section that, while displaying an image, displays a moving image of interest different from the image in a predetermined region inside a display region in which the image is being displayed (0054 discloses user selection of number labels corresponding to a layout for a simultaneous multi-channel viewing including #3: “… biggest video display window has a same size as a display screen, other video display windows suspend over the biggest video display window, and sizes of the other video display windows are the same and far smaller than a size of the biggest video window”, i.e., biggest window maps to “an image” and smaller windows maps to “moving image display control section” displaying additional video channels).
Xu does not disclose the remaining limitations.
Warner discloses: an image string display control section that, according to an instruction by a user, arrays and displays, inside the display region, an image string including a plurality of frame images extracted from the moving image of interest (fig.12, 0081 shows a thumbnail navigation tool including extracted images that allows navigation based on selection of thumbnails, user instruction being be scrolling through thumbnails (fig.7:730, 0075) and, in combination with Xu 0054: instruction to select display layout),
wherein the image string display control section displays the image string at a position determined according to the predetermined region inside the display region (combination with Xu 0054 yielding display of thumbnails under moving image section, hence, at a position based on the predetermined region).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Xu by incorporating the thumbnail navigation technique of Warner. Both concern the art of GUI’s for video playback, and the incorporation would have improved the convenience of device by, according to Warner, allowing users to navigate the video presentation to more easily jump to a point (0004-0006).

Regarding claim 2, Xu modified by Warner discloses the method of claim 1, as described above. Xu modified by Warner further discloses: wherein the image string display control section displays the image string inside a region overlaid on the predetermined region (Warner fig.12, in combination of Xu 0054, discloses thumbnail navigation display overlaid over a predetermined region in the background image).

Regarding claim 3, Xu modified by Warner discloses the method of claim 1, as described above. Xu modified by Warner further discloses: wherein the image string display control section displays the image string inside a region adjacent to the predetermined region (Warner fig.12, Xu 0054: taking the predetermined region to be Warner fig.12:1210, the image string is shown below, adjacent).

Regarding claim 4, Xu modified by Warner discloses the method of claim 3, as described above. Xu modified by Warner further discloses: wherein the image string display control section displays the image string inside a region adjacent to an outer peripheral side of the display region as viewed from the predetermined region (As Xu fig.9 discloses a video playback region B adjacent the outer peripheral bottom side of the display region, the combination with Warner yields a display technique where the image string is displayed inside the border region, beneath region B, as claimed; furthermore, the region adjacent the outer peripheral side could be understood to be a large region, e.g. a bottom half, and hence, as the thumbnails of Warner are displayed beneath the playback region, they would be displayed within this region).

Regarding claim 5, Xu modified by Warner discloses the method of claim 1, as described above. Xu modified by Warner further discloses: wherein the moving image display control section displays each of a plurality of mutually different moving images of interest at a same time in a predetermined region among mutually-spaced predetermined regions inside the display region (Xu 0054: display of a plurality of PIP (picture-in-picture) regions), and
2the image string display control section displays an image string corresponding to each of the plurality of moving images of interest at a position determined according to the predetermined region in which each of the moving images of interest is displayed (Warner fig.12 in combination with Xu would yield navigation thumbnails beneath each PIP region).

Regarding claim 6, Xu modified by Warner discloses the method of claim 1, as described above. Xu modified by Warner further discloses: wherein the image string display control section arrays and displays two kinds of image strings obtained by extracting a plurality of frame images from one moving image of interest, at positions determined according to the predetermined region (fig.2 shows two kinds of thumbnails, i.e., different kinds corresponding to each row, different kinds corresponding to position in each row, etc.).

Claims 7-8 recite compute programs and methods directed to analogous subject matter and is hence rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sirpal (US 10225602 B1) and Wheeler 061 (US 9830061 B1) disclose image overlays for video streaming services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]